 

Exhibit 10.1

Execution Version

GENESIS ENERGY, L.P.

GENESIS ENERGY FINANCE CORPORATION

$250,000,000

7  7/8% Senior Notes due 2018

PURCHASE AGREEMENT

November 12, 2010

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

As Representative of the Initial Purchasers

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Genesis Energy, L.P., a Delaware limited partnership (the
“Partnership”), and Genesis Energy Finance Corporation, a Delaware corporation
(“Finance Corp.” and, together with the Partnership, the “Issuers”), proposes to
issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”) and the other several Initial Purchasers named in Schedule A (the
“Initial Purchasers”), acting severally and not jointly, the respective amounts
set forth in such Schedule A of $250,000,000 aggregate principal amount of the
Partnership’s 7 7/8% Senior Notes due 2018 (the “Notes”). Merrill Lynch has
agreed to act as the representative of the several Initial Purchasers (the
“Representative”) in connection with the offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of November 18, 2010 (the “Indenture”), among the Issuers, the
Guarantors (as defined below) and U.S. Bank National Association, as trustee
(the “Trustee”). The Notes will be issued only in book-entry form in the name of
Cede & Co., as nominee of The Depository Trust Partnership (the “Depositary”)
pursuant to a letter of representations, to be dated on or before the Closing
Date (as defined in Section 2 hereof) (the “DTC Agreement”), from the Issuers to
the Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of November 18, 2010 (the “Registration Rights
Agreement”), among the Issuers, the Guarantors and the Initial Purchasers,
pursuant to which the Issuers and the Guarantors will be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Issuers with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) to the extent required by
the Registration Rights Agreement, a shelf registration statement pursuant to
Rule 415 of the Securities Act relating to the resale by certain holders of the
Notes, and in each case, to use its commercially reasonable efforts to cause
such registration statements to be declared effective. All references herein to
the Exchange Notes and the Exchange Offer are only applicable if the Issuers and
the Guarantors are in fact required to consummate the Exchange Offer pursuant to
the terms of the Registration Rights Agreement.



--------------------------------------------------------------------------------

 

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any Subsidiary (as defined below) of the Partnership
formed or acquired after the Closing Date that executes a supplemental indenture
in accordance with the terms of the Indenture, and their respective successors
and assigns (collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees”). The Notes and the Guarantees related thereto are herein
collectively referred to as the “Securities”; and the Exchange Notes and the
Guarantees related thereto are herein collectively referred to as the “Exchange
Securities.”

On October 22, 2010, the Partnership entered into a definitive purchase and sale
agreement by and among the Partnership, Valero Energy Corporation, Valero
Services, Inc., Valero Unit Investments, L.L.C., Genesis CHOPS I, LLC and
Genesis CHOPS II, LLC (the “Cameron Purchase Agreement”), pursuant to which the
Partnership plans to, subject to the terms and conditions of the Cameron
Purchase Agreement, consummate an acquisition from Valero Energy Corporation
(the “Cameron Acquisition”) of an indirect 50% equity interest in Cameron
Highway Oil Pipeline Company (the “Cameron Subject Interest”) for aggregate
consideration of approximately $330 million, subject to adjustment. The net
proceeds received from the sale of the Securities to the Initial Purchasers will
be deposited into escrow, pursuant to an escrow agreement among the Partnership,
the Trustee and U.S. Bank National Association, as escrow agent (the “Escrow
Agreement”), and will be released from escrow either at the closing of the
Cameron Acquisition and used to finance in part the approximately $330 million
purchase price and to pay related fees and expenses or if the Cameron Purchase
Agreement is terminated at any time on or prior to December 31 2010, all of the
net proceeds will be used for redemption of all of the Securities at a
redemption price equal to 100% of the aggregate issue price of the Securities,
or, if for purposes of complying with any necessary governmental or regulatory
approval of the Cameron Acquisition, the closing of the Cameron Acquisition does
not otherwise occur on or prior to February 28, 2011, all of the net proceeds
will be used for redemption of all of the Securities at a redemption price equal
to 101% of the aggregate issue price of the Securities, in either case, plus any
accrued and unpaid interest to, but not including, the redemption date.

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities, the Escrow Agreement and the Indenture are
referred to herein as the “Transaction Documents.”

The Issuers understand that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agree that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

 

2



--------------------------------------------------------------------------------

 

The Issuers have prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated November 8, 2010 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated November 12, 2010 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Issuers will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

Each of the Issuers and the Guarantors hereby confirms its agreements with the
Initial Purchasers as follows:

SECTION 1. Representations and Warranties. Each Issuer and each Guarantor,
jointly and severally, hereby represents, warrants and covenants to each Initial
Purchaser that, as of the date hereof and as of the Closing Date (as defined
below) (references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made at
the Time of Sale and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

 

3



--------------------------------------------------------------------------------

(b) No Integration of Offerings or General Solicitation. None of the Issuers,
their affiliates (as such term is defined in Rule 501(b) under the Securities
Act) (each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Issuers and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Issuers, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Issuers and the Guarantors make no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act. With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Issuers, their Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Issuers and the Guarantors make no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Issuers and their Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Issuers and the Guarantors make no representation or warranty) has complied and
will comply with the offering restrictions set forth in Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Partnership in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or any amendment or supplement thereto, as the case may be.
The Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A.

 

4



--------------------------------------------------------------------------------

 

(e) Issuer Additional Written Communications. The Issuers have not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than
(i) the Pricing Disclosure Package, (ii) the Final Offering Memorandum and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 3(a). Each such communication by the Issuers or
their agents and representatives pursuant to clause (iii) of the preceding
sentence (each (other than (i) and (ii) above), an “Issuer Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Issuer
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Partnership in writing by any Initial Purchaser
through the Representative expressly for use in any Issuer Additional Written
Communication.

(f) Incorporated Documents and Partnership SEC Documents. The documents
incorporated or deemed to be incorporated by reference in the Offering
Memorandum at the time they were or hereafter are filed with the Commission
(collectively, the “Incorporated Documents”) complied and will comply in all
material respects with the requirements of the Exchange Act. The Partnership has
timely filed with the Commission all forms, registration statements, reports,
schedules and statements required to be filed by it under the Exchange Act or
the Securities Act (all such documents filed on or prior to the date of this
Agreement, but specifically excluding any documents “furnished,” collectively,
the “Partnership SEC Documents”).

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by each of the Issuers and each of the Guarantors.

(h) The Registration Rights Agreement and DTC Agreement. The Registration Rights
Agreement has been duly authorized and, on the Closing Date, will have been duly
executed and delivered by, and, assuming due authorization and execution by
Merrill Lynch (as representative for the Initial Purchasers), will constitute a
valid and binding agreement of, each of the Issuers and each of the Guarantors,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and except as rights to
indemnification may be limited by applicable law. The DTC Agreement has been
duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and will constitute a valid and binding agreement of, each of the
Issuers, enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

5



--------------------------------------------------------------------------------

 

(i) Authorization of the Notes, the Guarantees and the Exchange Notes. The Notes
to be purchased by the Initial Purchasers from the Issuers will on the Closing
Date be in the form contemplated by the Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by each of the Issuers and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of each of the Issuers, enforceable in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture. The Exchange
Notes have been duly and validly authorized for issuance by each of the Issuers,
and when issued and authenticated in accordance with the terms of the Indenture,
the Registration Rights Agreement and the Exchange Offer will constitute valid
and binding obligations of each of the Issuers, enforceable in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, or other similar
laws relating to or affecting enforcement of the rights and remedies of
creditors or by general principles of equity and will be entitled to the
benefits of the Indenture.

(j) Authorization of the Indenture. The Indenture (including, with respect to
the Guarantors, when the Notes and Exchange Notes, as the case may be, have been
duly and validly authenticated in accordance with the terms of the Indenture
and, in the case of the Notes, duly and validly paid for by and delivered to the
Initial Purchasers in accordance with the terms of this Agreement, the
Guarantees and the Exchange Guarantees) has been duly authorized by each of the
Issuers and each of the Guarantors and, at the Closing Date, will have been duly
executed and delivered by each of the Issuers and each of the Guarantors and,
assuming due authorization and execution by the Trustee, will constitute a valid
and binding agreement of the Issuers and the Guarantors, enforceable against the
Issuers and the Guarantors in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

(k) Authorization of the Escrow Agreement. The Escrow Agreement has been duly
authorized by the Partnership and, at the Closing Date, will have been duly
executed and delivered by the Partnership and, assuming due authorization and
execution by the Trustee and the other parties thereto, will constitute a valid
and binding agreement of the Partnership, enforceable in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(l) Description of the Transaction Documents. The Transaction Documents
described in the Offering Memorandum will conform in all material respects to
the respective statements relating thereto contained in the Offering Memorandum.

 

6



--------------------------------------------------------------------------------

 

(m) Independent Accountants. Deloitte & Touche LLP, which expressed its opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission and included in the Offering Memorandum is an independent registered
public accounting firm within the meaning of the Securities Act, the Exchange
Act and the rules of the Public Company Accounting Oversight Board, and any
non-audit services provided by Deloitte & Touche LLP to the Issuers or any of
the Guarantors have been approved by the Audit Committee of the Board of
Directors of the Partnership.

(n) Preparation of the Financial Statements.

(i) The financial statements, together with the related schedules and notes,
included in the Offering Memorandum present fairly in all material respects the
consolidated financial position of the entities to which they relate as of and
at the dates indicated and the results of their operations and cash flows for
the periods specified. Such financial statements have been prepared in
conformity with generally accepted accounting principles as applied in the
United States (“GAAP”), applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. The
financial data set forth in the Offering Memorandum under the captions “Summary
– Summary Historical Financial Data” and “Selected Financial Information” fairly
present the information set forth therein on a basis consistent with that of the
audited financial statements contained in the Offering Memorandum. The
statistical and market-related data and forward-looking statements included in
the Offering Memorandum are based on or derived from sources that the Issuers
and their Subsidiaries believe to be reliable and accurate in all material
respects and represent their good faith estimates that are made on the basis of
data derived from such sources.

(ii) All pro forma financial statements or data included or incorporated by
reference in the Preliminary Offering Memorandum, the Pricing Supplement, any
Issuer Additional Written Communication, or the Final Offering Memorandum (or
any amendment or supplement thereto) comply with the requirements of the
Securities Act and the Exchange Act, and the assumptions used in the preparation
of such pro forma financial statements and data are reasonable, the pro forma
adjustments used therein are appropriate to give effect to the transactions or
circumstances described therein and the pro forma adjustments have been properly
applied to the historical amounts in the compilation of those statements and
data; none of the Issuers or Guarantors have any material liabilities or
obligations, direct or contingent (including any off balance sheet obligations),
not described in the Offering Memorandum; and all disclosures contained or
incorporated by reference in the Offering Memorandum or any Issuer Additional
Written Communication (or any amendment or supplement thereto), regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Exchange Act and
Item 10 of Regulation S-K under the Securities Act, to the extent applicable.

 

7



--------------------------------------------------------------------------------

 

(o) Incorporation and Good Standing of the Issuers and the Guarantors.

(i) The Partnership (A) is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware, (B) has
all requisite limited partnership power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its
properties and carry on its business as its business is now being conducted as
described in the Offering Memorandum and to enter into and perform its
obligations under each of the Transaction Documents to which it is a party,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not reasonably be expected to have a Material Adverse Effect (as
defined below), and (C) is qualified to do business in all jurisdictions in
which the nature of the business conducted by it makes such qualifications
necessary, except where failure to so qualify would not reasonably be expected
to have a Material Adverse Effect. As used herein, the term “Material Adverse
Effect” means any material and adverse effect on (x) the assets, liabilities,
financial condition, business or operations of the Partnership and the
Guarantors, taken as a whole, or (y) the ability of the Issuers and the
Guarantors taken as a whole to carry out their business as of the date of this
Agreement or to meet their obligations under the Transaction Documents or any
and all other agreements or instruments executed and delivered by the parties
hereto to evidence the execution, delivery and performance of this Agreement and
any amendments, supplements, continuations or modifications thereto on a timely
basis. As used herein, the term “Subsidiary” means as to any person or entity,
any corporation, partnership, limited liability company or other entity
controlled by such person or entity directly or indirectly through one or more
intermediaries. For purposes of this definition, “control” of a person or entity
means the power to direct or cause the direction of the management and policies
of such person or entity, whether by contract or otherwise. Notwithstanding the
above, for purposes of this definition and this Agreement, T&P Syngas Supply
Company, a Delaware general partnership (“T&P Syngas”), Sandhill Group, LLC, a
Mississippi limited liability company (“Sandhill”) and Faustina Hydrogen
Products, LLC, a Delaware limited liability company (“Faustina”), shall not be
Subsidiaries. Schedule B attached hereto contains a complete and accurate list
of all of the Partnership’s Subsidiaries.

(ii) Finance Corp. (A) is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware and (B) has all
requisite corporate power, and has all material governmental licenses,
authorizations, consents and approvals, necessary to perform its obligations
under each of the Transaction Documents to which it is a party, except where the
failure to obtain such licenses, authorizations, consents and approvals would
not reasonably be expected to have a Material Adverse Effect.

(iii) Each of the Guarantors has been duly incorporated or formed, as
applicable, and is validly existing as a corporation, limited partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has
corporate, partnership or limited liability company, as applicable, power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum and, in the case of each of the
Guarantors, to enter into and perform its obligations under each of the
Transaction Documents to which it is a party. Each of the Guarantors has all
material governmental licenses, authorizations, consents and approvals,
necessary to own its properties and carry on its business as its business is now
being conducted as described in the Offering Memorandum and to perform its
obligations under each of the Transaction Documents to which it is a party,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not reasonably be expected to have a Material Adverse Effect.
Each of the Guarantors is duly qualified as a foreign corporation, limited
partnership or limited liability company, as applicable, to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

 

(p) Capitalization.

(i) As of the date of this Agreement, the issued and outstanding limited partner
interests of the Partnership consist of 44,760,692 common units representing
limited partnership interests of the Partnership (the “Common Units”) and the
incentive distribution rights in the Partnership (as defined in the
Partnership’s Fourth Amended and Restated Agreement of Limited Partnership (as
amended, the “Partnership Agreement”), dated as of June 9, 2005) (the “Incentive
Distribution Rights”), and all of the Incentive Distribution Rights are owned by
Genesis Energy, LLC, a Delaware limited liability company and the general
partner of the Partnership (the “General Partner”). The only issued and
outstanding general partner interests of the Partnership are the interests of
the General Partner described in the Partnership Agreement. All of the
outstanding Common Units and Incentive Distribution Rights have been duly
authorized and validly issued in accordance with applicable law and the
Partnership Agreement and are fully paid (to the extent required by applicable
law and under the Partnership Agreement) and non-assessable (except as such
non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”)).

(ii) Other than the Genesis Energy, Inc. 2007 Long-Term Incentive Plan, the
Partnership has no equity compensation plans that contemplate the issuance of
Common Units or any other class of equity (or securities convertible into or
exchangeable for Common Units or any other class of equity). The Partnership has
no outstanding indebtedness having the right to vote (or convertible into or
exchangeable for securities having the right to vote) on any matters on which
the unitholders of the Partnership (within the meaning of the Partnership
Agreement, the “Unitholders”) may vote. Except as set forth in the first
sentence of this Section 1(p)(ii) or as disclosed in the Offering Memorandum,
there are no outstanding or authorized (A) options, warrants, preemptive rights,
subscriptions, calls or other rights, convertible securities, agreements, claims
or commitments of any character obligating either of the Issuers or any of the
Guarantors to issue, transfer or sell any partnership interests or other equity
interests in either of the Issuers or any of the Guarantors or securities
convertible into or exchangeable for such partnership interests or other equity
interests, (B) obligations of either of the Issuers or any of the Guarantors to
repurchase, redeem or otherwise acquire any partnership interests or other
equity interests in either of the Issuers or any of the Guarantors or any such
securities or agreements listed in clause (A) of this section or (C) voting
trusts or similar agreements to which either of the Issuers or any of the
Guarantors is a party with respect to the voting of the equity interests of
either of the Issuers or any of the Guarantors.

 

9



--------------------------------------------------------------------------------

 

(iii) Prior to giving effect to the Cameron Acquisition, the Partnership,
directly or indirectly, owns (A) 99.99% of the partnership interests in Genesis
Crude Oil, L.P., a Delaware limited partnership (the “Operating Partnership”)
(and the General Partner owns 0.01% of the partnership interests in the
Operating Partnership), (B) 100% of the limited partnership interests in each of
Genesis Pipeline Texas, L.P., a Delaware limited partnership, Genesis Pipeline
USA, L.P., a Delaware limited partnership, Genesis CO2 Pipeline, L.P., a
Delaware limited partnership, Genesis Natural Gas Pipeline, L.P., a Delaware
limited partnership, and Genesis Syngas Investments, L.P., a Delaware limited
partnership, and (C) 100% of the equity interests in Finance Corp. and each
other Guarantor not listed in clauses (A) or (B) of this Section 1(p)(iii)
(including 100% of the equity interests in DG Marine Transportation, LLC, a
Delaware limited liability company (“DG Marine”)), in each case free and clear
of any security interest, mortgage, pledge, lien, encumbrance or claim (except
for such restrictions as may exist under applicable law and except for such
liens as may be imposed under the Partnership’s or any of its Subsidiaries’
credit facilities filed as exhibits to the Partnership’s filings with the
Commission), and all such ownership interests have been duly authorized and
validly issued and are fully paid (to the extent required by applicable law and
the organizational documents of the Issuers and the Guarantors, as applicable)
and non-assessable (except as non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act, Sections 18-607 and 18-804 of
the Delaware Limited Liability Company Act (the “Delaware LLC Act”) or any
analogous statute in the jurisdiction of formation of any of the Issuers and the
Guarantors, or the organizational documents of the Issuers and the Guarantors,
as applicable) and free of preemptive rights, with no personal liability
attaching to the ownership thereof, and except for T&P Syngas, Sandhill and
Faustina, neither of the Issuers nor any of the Guarantors owns directly or
indirectly any shares of capital stock or other securities of, or interest in,
any other person or entity (other than a Subsidiary listed on Schedule B), or is
obligated to make any capital contribution to or other investment in any other
person or entity.

(iv) The General Partner is the sole general partner of the Partnership and each
Subsidiary of the Partnership that is a limited partnership, other than Grifco
Transportation Two, Ltd., with a 2% general partner interest in the Partnership
and a non-economic general partner interest in each such Subsidiary. Such
general partner interests have been duly authorized and validly issued in
accordance with applicable law, the Partnership Agreement and the partnership
agreements of each such Subsidiary and are fully paid (to the extent required by
applicable law and under the Partnership Agreement and the partnership
agreements of each such Subsidiary) and non-assessable (except as such
non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).

 

10



--------------------------------------------------------------------------------

 

(q) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither Issuer nor any of their respective Subsidiaries is
(i) in violation of its charter, bylaws or other constitutive document or
(ii) in default (or, with the giving of notice or lapse of time, would be in
default) (“Default”) under any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which either Issuer or
any of its Subsidiaries is a party or by which it or any of them may be
bound (including, without limitation, the Partnership’s Second Amended and
Restated Credit Agreement, dated as of June 29, 2010, among the Partnership as
borrower, BNP Paribas as administrative agent, Bank of America, N.A. and Bank of
Montreal as co-syndication agents, U.S. Bank National Association as
documentation agent, and the lenders party thereto, as amended from time to
time), or to which any of the property or assets of either Issuer or any of
their respective Subsidiaries is subject (each, an “Existing Instrument”),
except, in the case of clause (ii) above, for such Defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The execution,
delivery and performance of the Transaction Documents by the Issuers and the
Guarantors party thereto, and the issuance and delivery of the Securities and
the Exchange Securities, and consummation of the transactions contemplated
hereby and thereby and by the Offering Memorandum (x) have been duly authorized
by all necessary corporate, limited partnership or limited liability company, as
applicable, action and will not result in any violation of the provisions of the
charter, bylaws or other constitutive document of either of the Issuers or any
of their respective Subsidiaries, (y) will not conflict with or constitute a
breach of, or Default or a Debt Repayment Triggering Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of either of the Issuers or any of their
respective Subsidiaries pursuant to, or require the consent of any other party
to, any Existing Instrument, except for such conflicts, breaches, Defaults, Debt
Repayment Trigger Events, liens, charges or encumbrances as would not,
individually or in the aggregate, have a Material Adverse Effect and (z) will
not result in any violation of any law, administrative regulation or
administrative or court decree applicable to either of the Issuers or any of
their respective Subsidiaries, except as would not have a Material Adverse
Effect. No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency is required for the execution, delivery and performance of the
Transaction Documents by either of the Issuers or any of the Guarantors to the
extent a party thereto, or the issuance and delivery of the Securities or the
Exchange Securities, or consummation of the transactions contemplated hereby and
thereby and by the Offering Memorandum, except as expressly contemplated by this
Agreement, such as have been obtained or made by the Issuers and are in full
force and effect, applicable securities laws of the several states of the United
States and any foreign jurisdictions and except such as may be required by the
Securities Act, the Exchange Act or the securities laws of the several states of
the United States and any foreign jurisdictions with respect to the Issuers’
obligations under the Registration Rights Agreement. As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by either of the Issuers or any of their
respective Subsidiaries.

 

11



--------------------------------------------------------------------------------

 

(r) No Material Actions or Proceedings. Except as described in the Offering
Memorandum, there are no actions, suits, claims, investigations or proceedings
pending or, to the Issuers’ knowledge, threatened or contemplated to which the
Issuers or any of the Guarantors or any of their respective directors or
officers is or would be a party or of which any of their respective properties
is or would be subject at law or in equity, before or by any federal, state,
local or foreign governmental or regulatory commission, board, body, authority
or agency, or before or by any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the New
York Stock Exchange (the “NYSE”)), except any such action, suit, claim,
investigation or proceeding which, if resolved adversely to either of the
Issuers or any of the Guarantors, would not, individually or in the aggregate,
have a Material Adverse Effect. No material labor dispute with the employees of
the Issuers or any of their Subsidiaries exists or, to the best of the Issuers’
knowledge, is threatened or imminent.

(s) Intellectual Property Rights. Each of the Issuers and the Guarantors owns or
possesses all inventions, patent applications, patents, trademarks (both
registered and unregistered), trade names, service names, copyrights, trade
secrets and other proprietary information described in the Offering Memorandum
or any Issuer Additional Written Communication (or any amendment or supplement
thereto), as being owned or licensed by it or which is necessary for the conduct
of, or material to, its businesses (collectively, the “Intellectual Property”),
except as would not, individually or in the aggregate, have a Material Adverse
Effect, and the Issuers are unaware of any claim to the contrary or any
challenge by any other person to the rights of the Partnership, Finance Corp. or
any of the Guarantors with respect to the Intellectual Property. None of the
Issuers or the Guarantors has infringed or is infringing the intellectual
property of a third party, and none of the Issuers or any of the Guarantors has
received notice of a claim by a third party to the contrary.

(t) All Necessary Permits, etc. Each of the Issuers and each of the Guarantors
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to own, lease and operate its properties and to conduct their
respective businesses, and neither the Issuers nor any of Guarantors has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect.

(u) Title to Properties. Each of the Issuers and each of the Subsidiaries has
good and marketable title to all the properties (real and personal) described in
the Offering Memorandum or any Issuer Additional Written Communication (or any
amendment or supplement thereto) as being owned by any of them, in each case
free and clear of any security interests, mortgages, liens, encumbrances,
equities, claims and other defects (except as may exist under applicable law and
as may be imposed under the Partnership’s or a Subsidiary’s credit facilities
filed as exhibits to the Partnership SEC Documents); all the property described
in the Offering Memorandum or any Issuer Additional Written Communication (or
any amendment or supplement thereto) as being held under lease by any of the
Issuers or any of the Subsidiaries is held thereby under valid, subsisting and
enforceable leases, except as would not, individually or in the aggregate, have
a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

 

(v) Tax Law Compliance.

(i) The Partnership met for the taxable year ended December 31, 2009, and the
Partnership expects to meet for the taxable year ending December 31, 2010, the
gross income requirements of Section 7704(c)(2) of the Internal Revenue Code of
1986, as amended from time to time (the “Code,” which term, as used herein,
includes the regulations and published interpretations thereunder), and
accordingly the Partnership is not, and does not reasonably expect to be taxed
as a corporation for U.S. federal income tax purposes or for applicable tax
purposes.

(ii) All tax returns required to be filed by the Issuers or any of the
Guarantors have been timely filed, except for such failure to file which would
not, individually or in the aggregate, have a Material Adverse Effect, and all
taxes and other assessments of a similar nature (whether imposed directly or
through withholding) including any interest, additions to tax or penalties
applicable thereto due or claimed to be due from such entities have been timely
paid, other than those being contested in good faith and for which adequate
reserves have been provided or where such failure to pay would not, individually
or in the aggregate, have a Material Adverse Effect.

(w) Issuers and Guarantors Not an “Investment Company”. Neither of the Issuers
nor any Guarantor is, or after receipt of payment for the Securities or after
giving effect to the Cameron Acquisition will be, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act,” which term, as used herein, includes the rules and regulations of
the Commission promulgated thereunder).

(x) Insurance. Each of the Issuers and each of the Guarantors are insured with
policies in such amounts and with such deductibles and covering such risks as
the Partnership believes in its sole discretion to be prudent for its businesses
taken as a whole. The Issuers have no reason to believe that they or any of the
Guarantors will not be able (i) to renew their existing insurance coverage as
and when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct their respective
businesses as now conducted, except where such non-renewal or inability to
obtain comparable coverage would not, individually or in the aggregate, have a
Material Adverse Effect.

(y) No Price Stabilization or Manipulation. None of the Issuers or the
Guarantors or any of their respective directors, officers, Affiliates or
controlling persons has taken or will take, directly or indirectly, any action
designed to or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of either of the
Issuers to facilitate the sale or resale of the Securities.

 

13



--------------------------------------------------------------------------------

 

(z) Solvency. The Partnership and each of the Guarantors (other than those
Guarantors specified on Schedule B) is, and immediately after the Closing Date
will be, Solvent. As used herein, the term “Solvent” means, with respect to any
person on a particular date, that on such date (i) the fair market value of the
assets of such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.

(aa) Company’s Accounting System. Except as disclosed in the Partnership SEC
Documents, the Partnership, Finance Corp. and the Guarantors maintain a system
of internal accounting controls that is in compliance with the Sarbanes-Oxley
Act of 2002 (the “Sarbanes Oxley Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder) and is
sufficient to provide reasonable assurances that: (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

(bb) Disclosure Controls and Procedures. The Partnership has established and
maintains and evaluates disclosure controls and procedures (as such term is
defined in Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Partnership, including its consolidated subsidiaries, is made
known to the General Partner’s Chief Executive Officer and Chief Financial
Officer by others within those entities, and such disclosure controls and
procedures are effective to perform the functions for which they were
established; the Partnership’s independent auditors and the Audit Committee of
the Board of Directors of the General Partner have been advised of: (i) all
significant deficiencies, if any, in the design or operation of internal
controls which could adversely affect the Partnership’s ability to record,
process, summarize and report financial data; and (ii) all fraud, if any,
whether or not material, that involves management or other employees who have a
role in the Partnership’s internal controls; all material weaknesses, if any, in
internal controls have been identified to the Partnership’s independent
auditors; since the date of the most recent evaluation of such disclosure
controls and procedures and internal controls, there have been no significant
changes in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses; the principal executive officers (or their
equivalents) and principal financial officers (or their equivalents) of the
Partnership have made all certifications required by the Sarbanes-Oxley Act, and
the statements contained in each such certification are complete and correct;
the Partnership, its Subsidiaries and the Partnership’s directors and officers
are each in compliance in all material respects with all applicable effective
provisions of the Sarbanes-Oxley Act and the rules and regulations of the NYSE
promulgated thereunder.

 

14



--------------------------------------------------------------------------------

 

(cc) Regulations T, U, X. Neither Issuer nor any Guarantor nor any agent thereof
acting on their behalf has taken, and none of them will take, any action that
might cause this Agreement or the issuance or sale of the Securities to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System.

(dd) Compliance with and Liability Under Environmental Laws. The Issuers and the
Guarantors and their respective properties, assets and operations are in
compliance with, and each of the Issuers and the Guarantors hold all permits,
authorizations and approvals required under, Environmental Laws (as defined
below), except to the extent that failure to so comply or to hold such permits,
authorizations or approvals would not, individually or in the aggregate, have a
Material Adverse Effect; there are no past, present or, to the Issuers’
knowledge, reasonably anticipated future events, conditions, circumstances,
activities, practices, actions, omissions or plans that could reasonably be
expected to give rise to any material costs or liabilities to any of the Issuers
or the Guarantors under, or to interfere with or prevent compliance by any of
the Issuers or the Guarantors with, Environmental Laws; except as would not,
individually or in the aggregate, have a Material Adverse Effect, none of the
Partnership, Finance Corp. or any of the Guarantors (i) is the subject of any
investigation, (ii) has received any notice or claim, (iii) is a party to or
affected by any pending or, to the Issuers’ knowledge, threatened action, suit
or proceeding, (iv) is bound by any judgment, decree or order or (v) has entered
into any agreement, in each case relating to any alleged violation of any
Environmental Law or any actual or alleged release or threatened release or
cleanup at any location of any Hazardous Materials (as defined below) except as
described in the Offering Memorandum or that would not, individually or in the
aggregate, have a Material Adverse Effect (as used herein, “Environmental Law”
means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, decree, judgment, injunction, permit, license, authorization
or other binding requirement, or common law, relating to health, safety or the
protection, cleanup or restoration of the environment or natural resources,
including those relating to the distribution, processing, generation, treatment,
storage, disposal, transportation, other handling or release or threatened
release of Hazardous Materials, and “Hazardous Materials” means any material
(including, without limitation, pollutants, contaminants, hazardous or toxic
substances or wastes) that is regulated by or may give rise to liability under
any Environmental Law).

(ee) ERISA Compliance. The Issuers and the Guarantors and any “employee benefit
plan” (as defined under the Employee Retirement Income Security Act of 1974 (as
amended, “ERISA,” which term, as used herein, includes the regulations and
published interpretations thereunder) established or maintained by the Issuers,
the Guarantors or their ERISA Affiliates (as defined below) are in compliance in
all material respects with ERISA and, to the knowledge of the Issuers, each
“multiemployer plan” (as defined in Section 4001 of ERISA) to which the Issuers,
the Guarantors or an ERISA Affiliate contributes (a “Multiemployer Plan”) is in
compliance in all material respects with ERISA, except in each case as such
noncompliance as would not have a Material Adverse Effect. “ERISA Affiliate”
means, with respect to either of the Issuers or any of the Guarantors, any
member of any group of organizations described in Section 414(b), (c), (m) or
(o) of the Code of which either of the Issuers or such Guarantor is a member. No
“reportable event” (as defined under ERISA) has occurred within the last six
years or is reasonably expected to occur with respect to any “employee benefit
plan” established or maintained by either of the Issuers, any of the Guarantors
or any of their ERISA Affiliates. No “single employer plan” (as defined in
Section 4001 of ERISA) established or maintained by either of the Issuers, any
of the Guarantors or any of their ERISA Affiliates, if such “employee benefit
plan” were terminated as of the last day of the most recent plan year ended
prior to the date hereof, would have any “amount of unfunded benefit
liabilities” (as defined in Section 401(a)(18) of ERISA). None of the Issuers,
any of the Guarantors or any of their ERISA Affiliates has within the last six
years incurred or reasonably expects to incur any unpaid liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code,
except as such liability as would not have a Material Adverse Effect. Each
“employee benefit plan” established or maintained by either of the Issuers, any
of the Guarantors or any of their ERISA Affiliates that is intended to be
qualified under Section 401 of the Code is so qualified and, to the knowledge of
the Issuers, nothing has occurred, whether by action or failure to act, which
would reasonably be expected to cause the loss of such qualification.

 

15



--------------------------------------------------------------------------------

 

(ff) Compliance with Labor Laws. None of the Issuers or the Guarantors is
engaged in any unfair labor practice; except for matters which would not,
individually or in the aggregate, have a Material Adverse Effect, (i) there is
(A) no unfair labor practice complaint pending or, to the Issuers’ knowledge,
threatened against the Issuers or any of the Guarantors before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or, to the Issuers’
knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Issuers’ knowledge, threatened against the Issuers or any of
the Guarantors and (C) no union representation dispute currently existing
concerning the employees of the Issuers or any of the Gurantors, (ii) to the
Issuers’ knowledge, no union organizing activities are currently taking place
concerning the employees of the Issuers or any of the Guarantors and (iii) there
has been no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees, any applicable wage
or hour laws or any provision of ERISA concerning the employees of the Issuers
or any of the Guarantors.

(gg) No Unlawful Contributions or Other Payments. Neither of the Issuers nor any
of their Subsidiaries nor any director, officer, agent, employee or other person
acting on behalf of the Issuers or any of their Subsidiaries has, in the course
of its actions for, or on behalf of, either of the Issuers or any of their
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

16



--------------------------------------------------------------------------------

 

(hh) No Conflict with Money Laundering Laws. The operations of the Issuers and
their Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Issuers or their
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Issuers, threatened.

(ii) No Conflict with OFAC Laws. Neither of the Issuers nor any of their
Subsidiaries (or Cameron Highway Oil Pipeline Company) nor, to the knowledge of
the Issuers, any director, officer, agent, employee, Affiliate or person acting
on behalf of the Issuers or their Subsidiaries (or Cameron Highway Oil Pipeline
Company) is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).

(jj) Regulation S. The Issuers, the Guarantors and their respective Affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Issuers and the Guarantors make no representation) have complied with
and will comply with the offering restriction requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902. The Securities sold in reliance on Regulation S will be
represented upon issuance by a temporary global security that may not be
exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of the Securities Act and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

(kk) Certain Statements. The statements set forth in the Offering Memorandum
under the captions “Certain United States Federal Income Tax Considerations,”
and “Summary – Recent Events – Cameron Highway Acquisition” (together with the
Partnership’s Current Report on Form 8-K filed October 28, 2010), insofar as
they purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair.

(ll) No Adverse Events or Material Changes in Operation of Business.

(i) Neither of the Issuers nor any of the Guarantors has sustained since the
date of the latest audited financial statements included in the Offering
Memorandum any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Offering Memorandum; and, since the
respective dates as of which information is given in the Offering Memorandum,
there has not been any change in the capital stock or long-term debt of the
Partnership, Finance Corp. or any of the Guarantors or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, management, financial position, stockholders’
equity or results of operations of the Partnership, Finance Corp. and the
Guarantors, otherwise than as set forth or contemplated in the Offering
Memorandum.

 

17



--------------------------------------------------------------------------------

 

(ii) Except as set forth in or contemplated by the Partnership SEC Documents,
since December 31, 2009, each of the Issuers and each of the Guarantors have
conducted their business in the ordinary course, consistent with past practice,
and there has been no (i) change that has had or would reasonably be expected to
have a Material Adverse Effect, (ii) acquisition or disposition of any material
asset by the Issuers or any of the Guarantors or any contract or arrangement
therefor, otherwise than for fair value in the ordinary course of business,
(iii) material change in the Partnership’s accounting principles, practices or
methods or (iv) incurrence of material indebtedness

(mm) DG Marine. DG Marine is a citizen of the United States within the meaning
of 46 U.S.C. Sec. 50501 for the purpose of operating the vessels in the trades
in which DG Marine operates the vessels as described in the Offering Memorandum;
after giving effect to the consummation of the transactions herein contemplated
and the sale of the Securities by the Initial Purchasers, DG Marine will remain
a citizen of the United States within the meaning of 46 U.S.C. Sec. 50501 and
qualified to engage in the coastwise trade of the United States.

Any certificate signed by an officer of either of the Issuers or any Guarantor
and delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the applicable Issuer or
such Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Issuers and each of the Guarantors agrees to
issue and sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and, subject to the conditions set forth herein, the Initial
Purchasers agree, severally and not jointly, to purchase from the Issuers and
the Guarantors the aggregate principal amount of Securities set forth opposite
their names on Schedule A, at a purchase price of 97.75% of the principal amount
thereof payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Andrews Kurth LLP at 600 Travis, Suite 4200, Houston,
Texas 77002 at 10:00 a.m., New York City time, on November 18, 2010, or at such
other place, time or date as the Initial Purchasers, on the one hand, and the
Issuers, on the other hand, may agree upon, unless postponed as contemplated by
the provisions of Section 17 hereof (such time and date of delivery against
payment being herein referred to as the “Closing Date”).

 

18



--------------------------------------------------------------------------------

 

(c) Delivery of the Securities. The Partnership shall deliver, or cause to be
delivered, through the facilities of the Depositary, to Merrill Lynch for the
accounts of the several Initial Purchasers certificates for the Securities at
the Closing Date against the irrevocable release of a wire transfer of
immediately available funds for the amount of the purchase price therefor. The
certificates for the Securities shall be in global form and in such
denominations and registered in the name of Cede & Co., as nominee of the
Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as Merrill Lynch may designate. Time shall be of the essence, and
delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Partnership that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement; and

(ii) it will not offer or sell Securities by, any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

SECTION 3. Additional Covenants. Each of the Issuers and the Guarantors further
covenants and agrees, jointly and severally, with each Initial Purchaser as
follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Issuer Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Issuers will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement unless
otherwise consented to by the Representative. The Issuers will not amend or
supplement the Preliminary Offering Memorandum or the Pricing Supplement unless
the Representative shall previously have been furnished a copy of the proposed
amendment or supplement and shall not have reasonably objected in writing to
such amendment or supplement (unless the Issuers are advised by counsel that
they are required by law to so amend or supplement the Preliminary Offering
Memorandum or Pricing Supplement). The Partnership will not amend or supplement
the Final Offering Memorandum prior to the Closing Date unless the
Representative shall previously have been furnished a copy of the proposed
amendment or supplement and shall not have reasonably objected in writing to
such amendment or supplement (unless the Issuers are advised by counsel that
they are required by law to so amend or supplement the Final Offering
Memorandum). Before making, preparing, using, authorizing, approving or
distributing any Issuer Additional Written Communication, the Partnership will
furnish to the Representative a copy of such written communication for review
and will not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representative reasonably objects in writing
(unless the Issuers are advised by counsel that they are required by law to so
amend or supplement such written communication).

 

19



--------------------------------------------------------------------------------

 

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Issuers
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Issuers and the Guarantors agree to promptly prepare (subject to Section 3
hereof), file with the Commission (with respect to Incorporated Documents) and
furnish at its own expense to the Initial Purchasers, amendments or supplements
to the Final Offering Memorandum so that the statements in the Final Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

(c) Copies of the Offering Memorandum. The Issuers agree to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum (exclusive of the Incorporated Documents) and any
amendments and supplements thereto as they shall reasonably request.

(d) Blue Sky Compliance. Each of the Issuers and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States or any other jurisdictions reasonably
designated by the Representative, shall comply with such laws and shall continue
such qualifications, registrations and exemptions in effect so long as required
for the distribution of the Securities. None of the Issuers or any of the
Guarantors shall be required to qualify as a foreign entity or to take any
action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign entity. The Issuers will advise the Representative
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, each of the Issuers and the Guarantors shall use
their respective reasonable best efforts to obtain the withdrawal thereof at the
earliest possible moment.

 

20



--------------------------------------------------------------------------------

 

(e) Use of Proceeds. The Issuers shall apply the net proceeds from the sale of
the Securities in the manner described under the caption “Use of Proceeds” in
the Pricing Disclosure Package.

(f) The Depositary. The Issuers will cooperate with the Initial Purchasers and
use their reasonable best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Partnership shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Partnership is not subject to
Section 13 or 15 of the Exchange Act and the Securities are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, for
the benefit of holders and beneficial owners from time to time of the
Securities, the Issuers shall furnish, at its expense, upon request, to holders
and beneficial owners of Securities and prospective purchasers of Securities
information (“Additional Issuer Information”) satisfying the requirements of
Rule 144A(d) under the Securities Act.

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
90 days following the date hereof, the Issuers will not, without the prior
written consent of Merrill Lynch (which consent may be withheld at the sole
discretion of Merrill Lynch), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Partnership or securities exchangeable for or convertible into debt securities
of the Partnership (other than as contemplated by this Agreement and to register
the Exchange Securities).

(i) No Integration. The Issuers agree that they will not and will cause their
Affiliates not to make any offer or sale of securities of the Issuers of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Partnership to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

 

21



--------------------------------------------------------------------------------

 

(j) No General Solicitation or Directed Selling Efforts. The Issuers agree that
they will not and will not permit any of their Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Issuers will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.

(k) No Restricted Resales. During the period of one year after the Closing Date,
the Issuers will not, and will not permit any of their affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Securities that
constitute “restricted securities” under Rule 144 under the Securities Act that
have been reacquired by any of them other than pursuant to an effective
registration statement under the Securities Act or in accordance with Rule 144
under the Securities Act.

(l) Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

The Representative, on behalf of the several Initial Purchasers, may, in its
sole discretion, waive in writing the performance by the Issuers or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4. Payment of Expenses. Each of the Issuers and the Guarantors agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
original issuance and sale of the Securities to the Initial Purchasers,
(iii) all fees and expenses of the Issuers’ and the Guarantors’ counsel,
independent public or certified public accountants and other advisors, (iv) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Pricing Disclosure Package and the
Final Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, and the Transaction Documents, (v) all
filing fees and expenses incurred by the Issuers, the Guarantors or the Initial
Purchasers in connection with qualifying or registering (or obtaining exemptions
from the qualification or registration of) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or other jurisdictions reasonably designated by
the Initial Purchasers (including, without limitation, reasonable fees and
expenses of counsel for the Initial Purchasers related to such qualification and
registration and the cost of preparing, printing and mailing preliminary and
final blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum, (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the review by the Financial Industry
Regulatory Authority (“FINRA”), if any, of the terms of the sale of the
Securities or the Exchange Securities, (ix) all fees and expenses (including
reasonable fees and expenses of counsel) of the Issuers and the Guarantors in
connection with approval of the Securities by the Depositary for “book-entry”
transfer, and the performance by the Issuers and the Guarantors of their
respective other obligations under this Agreement, (x) all expenses incident to
the “road show” for the offering of the Securities, and (xi) one-half the cost
of any airplane used in connection with the “road show.” Except as provided in
this Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay
their own expenses, including the fees and disbursements of their counsel and
reimburse the Issuers and the Guarantors for the other half of the cost of any
airplane used in connection with the “road show” for the offering of the
Securities incurred by the Issuers or the Guarantors for which the Issuers or
the Guarantors are not responsible under clause (xi) above.

 

22



--------------------------------------------------------------------------------

 

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Issuers and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the
Partnership of its covenants and other obligations hereunder, and to each of the
following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche LLP, the independent registered
public accounting firm for the Partnership, a “comfort letter” dated the date
hereof addressed to the Initial Purchasers, in form and substance satisfactory
to the Representative, covering the financial information in the Pricing
Disclosure Package and other customary matters. In addition, on the Closing
Date, the Initial Purchasers shall have received from such accountants a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representative, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than three days prior to the Closing Date.

(b) No Material Adverse Effect or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) there has been no change or any development involving a prospective change
in the business, properties, management, condition (financial or otherwise) or
results of operations of the Partnership, Finance Corp. and the Guarantors,
taken as a whole, the effect of which change or development is, in the sole
judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the placement of the Securities with
the Subsequent Purchasers on the terms and in the manner contemplated in the
Pricing Disclosure Package and the Final Offering Memorandum; and

 

23



--------------------------------------------------------------------------------

 

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Partnership, Finance Corp. or any of the Guarantors or
any of their respective securities by any “nationally recognized statistical
rating organization” as such term is defined for purposes of Rule 436 under the
Securities Act.

(c) Opinion of Counsel for the Issuers. On the Closing Date the Initial
Purchasers shall have received the favorable opinions of each of Akin Gump
Strauss Hauer & Feld LLP, counsel for the Issuers, Liskow & Lewis, counsel for
the Partnership, and the General Counsel of the Partnership addressed to the
Initial Purchasers, and dated as of such Closing Date, and in substantially the
form and substance as set forth in Exhibit A-1, Exhibit A-2, and Exhibit A-3
hereto, respectively, and as otherwise reasonably satisfactory to Andrews Kurth
LLP, counsel for the Initial Purchasers.

(d) Opinions of Counsels for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Andrews Kurth
LLP, counsel for the Initial Purchasers, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Representative. On
the Closing Date, the Initial Purchasers shall have received the favorable
opinion of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
dated as of such Closing Date, with respect to such matters as may be reasonably
requested by the Representative.

(e) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate of the Issuers and the Guarantors, dated as of
the Closing Date, signed on behalf of the Issuers and each of the Guarantors by
their respective Chief Executive Officer, President, Chief Financial Officer or
any executive or senior vice president, or any other person with an office of
equal or greater status than any of the foregoing, to the effect set forth in
Section 5(b)(ii) hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Effect;

(ii) the representations, warranties and covenants of the Issuers and the
Guarantors set forth in Section 1 hereof were true and correct as of the Time of
Sale and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) the Issuers and Guarantors have complied in all material respects with all
the agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

 

24



--------------------------------------------------------------------------------

 

(f) Indenture; Registration Rights Agreement. Each of the Issuers and the
Guarantors shall have executed and delivered the Indenture, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received executed copies thereof. Each of the Issuers and
the Guarantors shall have executed and delivered the Registration Rights
Agreement, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received such executed
counterparts.

(g) Escrow Agreement. The Partnership shall have executed the Escrow Agreement
and delivered a copy to the Initial Purchasers.

(h) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Partnership at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Issuers to perform any agreement herein or to comply with any provision hereof,
each of the Issuers agrees to reimburse the Initial Purchasers, severally, upon
demand for all out-of-pocket expenses that shall have been reasonably incurred
by the Initial Purchasers in connection with the proposed purchase and the
offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the each of the Issuers and the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

 

25



--------------------------------------------------------------------------------

 

(b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(c) Upon original issuance by the Issuers, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

“THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER
SUCH NOTES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF
ANY NOTE EVIDENCED HEREBY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS
A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING SUCH NOTE IN AN “OFFSHORE
TRANSACTION” PURSUANT TO RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER
OF THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF SUCH NOTE) OR THE
LAST DAY ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WERE THE OWNERS OF
SUCH NOTE (OR ANY PREDECESSOR OF SUCH NOTE) (THE “RESALE RESTRICTION TERMINATION
DATE”), OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE EXCEPT (A) TO AN ISSUER OR
ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT
OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR
(F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
SUCH NOTE IS TRANSFERRED PRIOR TO THE RESALE RESTRICTION TERMINATION DATE A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND, SUBJECT TO THE ISSUERS’ AND
THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (i) THAT IS
(A) PURSUANT TO CLAUSE (2)(D) PRIOR TO THE END OF THE 40 DAY DISTRIBUTION
COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR
(B) PURSUANT TO CLAUSE (2)(F) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE
TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND (ii) IN EACH OF THE FOREGOING
CASES IN CLAUSES (i)(A) OR (B), TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE
FORM APPEARING ON THIS NOTE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE
TRUSTEE. THIS LEGEND WILL BE REMOVED AS TO ANY NOTE EVIDENCED HEREBY UPON
DELIVERY TO THE TRUSTEE BY THE COMPANY OR THE HOLDER THEREOF OF A WRITTEN
REQUEST FOR THE REMOVAL HEREOF, IN ANY CASE AT ANY TIME AFTER THE RESALE
RESTRICTION TERMINATION DATE. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,”
“UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION
S UNDER THE SECURITIES ACT.”

 

26



--------------------------------------------------------------------------------

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Issuers or the Guarantors for any losses, damages
or liabilities suffered or incurred by any of the Issuers or the Guarantors,
including any losses, damages or liabilities under the Securities Act, arising
from or relating to any resale or transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Issuers and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,
officer, employee or controlling person may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Partnership), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Issuer Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser and each such affiliate, director, officer, employee or
controlling person for any and all expenses (including the reasonable fees and
disbursements of counsel chosen by Merrill Lynch) as such expenses are
reasonably incurred by such Initial Purchaser or such affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Partnership by such Initial Purchaser through the Representative expressly for
use in the Preliminary Offering Memorandum, the Pricing Supplement, any Issuer
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Issuers or
Guarantors may otherwise have.

 

27



--------------------------------------------------------------------------------

 

(b) Indemnification of the Issuers and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless each of the
Issuers and Guarantors, each of their respective directors and each person, if
any, who controls the each of the Issuers or any Guarantor within the meaning of
the Securities Act or the Exchange Act, against any loss, claim, damage,
liability or expense, as incurred, to which each Issuer, any Guarantor or any
such director or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Issuer Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or (ii) the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Issuer Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Issuers by such Initial Purchaser through the Representative expressly for use
therein; and to reimburse each Issuer, any Guarantor and each such director or
controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by each
Issuer, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each of the Issuers and the Guarantors
hereby acknowledge that the only information that the Initial Purchasers through
the Representative have furnished to the Partnership expressly for use in the
Preliminary Offering Memorandum, the Pricing Supplement, any Issuer Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto) are the statements set forth in the table in the first
paragraph, the first sentence of the fifth paragraph, the third and fourth
sentences of the seventh paragraph, the first and second sentences of the tenth
paragraph and the first sentence of the twelfth paragraph under the caption
“Plan of Distribution” in the Preliminary Offering Memorandum and the Final
Offering Memorandum. The indemnity agreement set forth in this Section 8(b)
shall be in addition to any liabilities that each Initial Purchaser may
otherwise have.

 

28



--------------------------------------------------------------------------------

 

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability that it may
have to any indemnified party under this Section 8 except to the extent that it
has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by Merrill Lynch (in the case of counsel representing the
Initial Purchasers or their related persons), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 8, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

29



--------------------------------------------------------------------------------

 

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Issuers and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Issuers and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein that resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Issuers and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Issuers
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities. The relative fault of the Issuers and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Issuers and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

 

30



--------------------------------------------------------------------------------

 

The Issuers, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of either of the Issuers or any Guarantor, and each person, if any, who
controls either of the Issuers or any Guarantor within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Issuers and the Guarantors, as applicable.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the
Partnership if at any time: (i) trading or quotation in any of the Partnership’s
securities shall have been suspended or materially limited by the Commission or
by the NYSE, or trading in securities generally on either the Nasdaq Stock
Market or the NYSE shall have been suspended or materially limited, or minimum
or maximum prices shall have been generally established on any of such quotation
system or stock exchange by the Commission or FINRA; (ii) a general banking
moratorium shall have been declared by any of federal, New York or Delaware
authorities; or (iii) there shall have occurred any outbreak or escalation of
national or international hostilities involving the United States or any crisis
or calamity, or any change in the United States or international financial
markets, or any substantial change or development in United States’ or
international political, financial or economic conditions, if the effect of any
such event specified in clauses (i) through (iii) is, in the sole judgment of
the Representative, so material or adverse as to make it impractical or
inadvisable to proceed with the placement of the Securities with the Subsequent
Purchasers on the terms and in the manner contemplated in the Pricing Disclosure
Package and the Final Offering Memorandum. Any termination pursuant to this
Section 10 shall be without liability on the part of (i) either Issuer or any
Guarantor to any Initial Purchaser, except that the Issuers and the Guarantors
shall be obligated to reimburse the expenses of the Initial Purchasers pursuant
to Sections 4 and 6 hereof, (ii) any Initial Purchaser to either of the Issuers
or any Guarantor, or (iii) any party hereto to any other party except that the
provisions of Sections 8 and 9 hereof shall at all times be effective and shall
survive such termination.

 

31



--------------------------------------------------------------------------------

 

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Issuers, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, either Issuer, any Guarantor or any of their partners,
officers or directors or any controlling person, as the case may be, and will
survive delivery of and payment for the Securities sold hereunder and any
termination of this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Facsimile: (212) 901-7897

Attention: Legal Department

with a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Facsimile: (713) 238-7130

Attention: G. Michael O’Leary

If to the Issuers or the Guarantors:

Genesis Energy, L.P.

919 Milam, Suite 2100

Houston, Texas 77002

Facsimile: (713) 860-2647

Attention: Chief Executive Officer

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 44th Floor

Houston, Texas 77002

Facsimile: (713) 236-0822

Attention: J. Vincent Kendrick

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

 

32



--------------------------------------------------------------------------------

 

SECTION 13. Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by Merrill Lynch on behalf of the Initial
Purchasers, and any such action taken by Merrill Lynch shall be binding upon the
Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions.

(a) THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE TERMS AND
CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum. Each party not located in the United
States irrevocably appoints CT Corporation System as its agent to receive
service of process or other legal summons for purposes of any Related Proceeding
that may be instituted in any Specified Court.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Partnership for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Issuers shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

 

33



--------------------------------------------------------------------------------

 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Issuers and
each of the Guarantors acknowledges and agrees that: (i) the purchase and sale
of the Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Issuers and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Issuers and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of any of the Issuers or the Guarantors or their respective
Affiliates, equityholders, creditors or employees or any other party; (iii) no
Initial Purchaser has assumed or will assume an advisory or fiduciary
responsibility in favor of the Issuers and the Guarantors with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Issuers and the Guarantors on other matters) or any other
obligation to the Issuers and the Guarantors except the obligations expressly
set forth in this Agreement; (iv) the several Initial Purchasers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Issuers and the Guarantors, and
the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) the
Initial Purchasers have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby, and the Issuers and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Issuers, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Issuers and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Issuers and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

 

34



--------------------------------------------------------------------------------

 

SECTION 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (e.g., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

35



--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Partnership the enclosed copies hereof, whereupon
this instrument, along with all counterparts hereof, shall become a binding
agreement in accordance with its terms.

Very truly yours,

 

ISSUERS: GENESIS ENERGY, L.P. By:   Genesis Energy, LLC,   its general partner
By:  

/s/ Grant E. Sims

  Name:   Grant E. Sims   Title:   Chief Executive Officer GENESIS ENERGY
FINANCE CORPORATION By:  

/s/ Grant E. Sims

  Name:   Grant E. Sims   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

 

GUARANTORS:

GENESIS CRUDE OIL, L.P.

GENESIS PIPELINE TEXAS, L.P.

GENESIS PIPELINE USA, L.P.

GENESIS CO2 PIPELINE, L.P.

GENESIS NATURAL GAS PIPELINE, L.P.

GENESIS SYNGAS INVESTMENTS, L.P.

By:   GENESIS ENERGY, LLC,   its general partner By:  

/s/ Grant E. Sims

  Name:   Grant E. Sims   Title:   Chief Executive Officer

GENESIS PIPELINE ALABAMA, LLC

GENESIS DAVISON, LLC

DAVISON PETROLEUM SUPPLY, LLC

DAVISON TRANSPORTATION SERVICES, LLC

FUEL MASTERS, LLC

RED RIVER TERMINALS, L.L.C. [LA]

RED RIVER TERMINALS, L.L.C. [DE]

TDC, L.L.C.

GENESIS TDC TEXAS, LLC

GENESIS NEJD HOLDINGS, LLC

GENESIS FREE STATE HOLDINGS, LLC

GENESIS MARINE INVESTMENTS, LLC

DAVISON TRANSPORTATION SERVICES, INC.

TDC SERVICES CORPORATION, INC.

TDC GENESIS CORP.

TDC DAVISON CORP.

DG JV, LLC

DG MARINE HOLDINGS, LLC

DG MARINE TRANSPORTATION, LLC

DGMT HOLDINGS, LLC

GRIFCO TRANSPORTATION TWO, LTD.

GENESIS CHOPS I, LLC

GENESIS CHOPS II, LLC

By:  

/s/ Robert V. Deere

  Name:   Robert V. Deere   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

  By:  

/s/ Lex Maultsby

    Name:   Lex Maultsby     Title:   Managing Director



--------------------------------------------------------------------------------

 

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Securities to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 66,666,667   

BMO Capital Markets Corp.

     66,666,667   

BNP Paribas Securities Corp.

     66,666,666   

Deutsche Bank Securities Inc.

     20,000,000   

RBC Capital Markets, LLC

     20,000,000   

U.S. Bancorp Investments, Inc.

     10,000,000            

Total

   $ 250,000,000   



--------------------------------------------------------------------------------

 

SCHEDULE B

SUBSIDIARIES

GENESIS CRUDE OIL, L.P.

GENESIS PIPELINE TEXAS, L.P.

GENESIS PIPELINE USA, L.P.

GENESIS CO2 PIPELINE, L.P.

*GENESIS NATURAL GAS PIPELINE, L.P.

GENESIS SYNGAS INVESTMENTS, L.P.

GENESIS PIPELINE ALABAMA, LLC

GENESIS DAVISON, LLC

DAVISON PETROLEUM SUPPLY, LLC

DAVISON TRANSPORTATION SERVICES, LLC

FUEL MASTERS, LLC

RED RIVER TERMINALS, L.L.C. [LA]

*RED RIVER TERMINALS, L.L.C. [DE]

TDC, L.L.C.

*GENESIS TDC TEXAS, LLC

GENESIS NEJD HOLDINGS, LLC

GENESIS FREE STATE HOLDINGS, LLC

GENESIS MARINE INVESTMENTS, LLC

DAVISON TRANSPORTATION SERVICES, INC.

GENESIS ENERGY FINANCE CORPORATION

TDC SERVICES CORPORATION, INC.

*TDC GENESIS CORP.

*TDC DAVISON CORP.

DG JV, LLC

DG MARINE HOLDINGS, LLC

DG MARINE TRANSPORTATION, LLC

*DGMT HOLDINGS, LLC

*GRIFCO TRANSPORTATION TWO, LTD.

*GENESIS CHOPS I, LLC

*GENESIS CHOPS II, LLC

GENESIS NEJD PIPELINE, LLC

GENESIS FREE STATE PIPELINE, LLC

TDC AMERICAS, LLC

TDC SOUTH AMERICA, LLC

TDC CHILE SPA

TDC ENERGY CANADA, LTD.

TDC PERU S.A.C.

 

* Excluded Guarantor under Section 1(z) of the Agreement.



--------------------------------------------------------------------------------

 

EXHIBIT A-1

Opinion of counsel for the Partnership to be delivered pursuant to Section 5 of
the Purchase Agreement.

 

  1. (a) The General Partner is validly existing as a limited liability company
and is in good standing under the laws of the State of Delaware.

(b) The Partnership is validly existing as a limited partnership and is in good
standing under the laws of the State of Delaware. Finance Corp is validly
existing as a corporation and is in good standing under the laws of the State of
Delaware.

(c) Each of Fuel Masters, LLC (“Fuel Masters”), Genesis TDC Texas, LLC and
Grifco Transportation Two, Ltd. (the “Covered Texas Entities”) is validly
existing as a limited liability company (or, in the case of Grifco
Transportation Two, Ltd., a limited partnership) and is in good standing under
the laws of the State of Texas.

(d) Each Guarantor, other than any of the Covered Texas Entities and Genesis
Pipeline Alabama, LLC, Red River Terminal, LLC and TDC, L.L.C. (the “Non-Covered
Entities”), and, to the extent not constituting a Guarantor, each Significant
Subsidiary is validly existing as a corporation, limited liability company or
limited partnership, as applicable, in good standing under the laws of the State
of Delaware.

(e) Each of the Partnership Entities is duly qualified as a foreign corporation,
limited liability company or limited partnership, as applicable, in the
jurisdictions so identified on Schedule B attached hereto. Each of the
Partnership Entities has all requisite entity power to own its respective
properties and conduct its business, in each case in all material respects, as
described in the Preliminary Offering Memorandum and the Final Offering
Memorandum. The Partnership has the partnership power and authority necessary to
execute and deliver and incur and perform any obligations it may have under the
any of the Transaction Documents to which it is a party and the Partnership
Agreement. Finance Corp has the corporate power and authority necessary to
execute and deliver and incur and perform any obligations it may have under any
of the Transaction Documents to which it is a party. Each of the Guarantors
(other than the Non-Covered Entities) has the corporate or other entity power
and authority necessary to execute and deliver and incur and perform any
obligations it may have under any of the Transaction Documents to which it is a
party. The General Partner has the limited liability company power and authority
necessary to act as the general partner of the Partnership.

 

  2. As of the date hereof, the issued and outstanding limited partner interests
of the Partnership consist of 44,760,692 Common Units and the Incentive
Distribution Rights. All outstanding Common Units and the Incentive Distribution
Rights and, in each case, the limited partner interests represented thereby have
been duly authorized and validly issued in accordance with the Partnership
Agreement, and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”)).

 

Exhibit A-1-1



--------------------------------------------------------------------------------

 

  3. The General Partner is the sole general partner of (i) the Partnership and
owns (of record) a 2.0% general partner interest in the Partnership and
(ii) Genesis Crude Oil, L.P., a Delaware limited partnership (the “Operating
Partnership”), and owns (of record) a 0.01% general partner interest in the
Operating Partnership. The General Partner owns a non-economic general partner
interest in Genesis Pipeline USA, L.P. Other than the general partner interests
described in the preceding sentences, the Partnership, directly or indirectly,
owns (of record) 100% of the limited partner interest, limited liability company
interest or other equity interest in each Significant Subsidiary. Each such
general partner interest, limited partner interest, limited liability company
interest and other equity interest has been duly authorized and validly issued
in accordance with the Constitutive Documents of the Partnership and each
respective Significant Subsidiary, is fully paid (to the extent required under
its respective Constitutive Documents) and non-assessable (except (i) with
respect to those Significant Subsidiaries that are Delaware limited
partnerships, as such nonassessability may be affected by Sections 17-303,
17-607 and 17-804 of the Delaware LP Act, (ii) with respect to those Significant
Subsidiaries that are Delaware limited liability companies, as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act (the “Delaware LLC Act”), or (iii) with respect to
Fuel Masters, as such nonassessability may be affected by Sections 101.206 and
101.613 of the Texas Business Organizations Code (the “Texas BOC”)), and, in
each case, is owned as specified in the three preceding sentences, free and
clear of all liens, encumbrances, security interests, charges or claims (i) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware or the State of Texas (with respect to equity interests owned
by Fuel Masters) naming the General Partner, the Partnership or any Significant
Subsidiary as a “debtor” was on file as of October 20, 2010 in the office of the
Secretary of State of the State of Delaware or as of October 31, 2010 in the
office of the Secretary of State of the State of Texas (with respect to equity
interests owned by Fuel Masters) or (ii) otherwise known to such counsel, in the
case of (i) and (ii), other than those (A) created under the Delaware LP Act,
the Delaware LLC Act, the Delaware General Corporation Law (the “DGCL”) or the
Texas BOC, (B) created in connection with the Partnership’s or the Significant
Subsidiaries’ credit facilities constituting SEC Documents, (C) created by the
Constitutive Documents of the Partnership Entities, or (D) as disclosed in the
Preliminary Offering Memorandum and the Final Offering Memorandum.

 

  4. Except as described in the Preliminary Offering Memorandum and the Final
Offering Memorandum or, in the case of transfer restrictions, options to
purchase, other rights to subscribe or to purchase, voting restrictions and
preemptive rights, created by the Constitutive Documents of any Partnership
Entity, there are no options, warrants, preemptive rights or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any equity interests in any Partnership Entity pursuant to any Constitutive
Document of any Partnership Entity or any other SEC Document, other than those
restrictions upon the transfer of equity interests created in connection with
the Partnership’s or the Significant Subsidiaries’ credit facilities
constituting SEC Documents. The offering and sale of the Notes as contemplated
in the Purchase Agreement does not give rise under any SEC Document (as listed
on Exhibit C to such counsel’s opinion) to any preemptive right, right of first
refusal or other similar right to subscribe for or purchase securities of the
Partnership or Finance Corp.

 

Exhibit A-1-2



--------------------------------------------------------------------------------

 

  5. The Partnership has all requisite partnership power and authority to issue,
sell and deliver the Notes, in accordance with and upon the terms and conditions
set forth in the Purchase Agreement and the Partnership Agreement. Finance Corp
has all requisite corporate power and authority to issue, sell and deliver the
Notes, in accordance with and upon the terms and conditions set forth in the
Purchase Agreement.

 

  6. (a) The execution and delivery of the Transaction Documents by each of the
Covered Entities party thereto and the performance by each of the Covered
Entities of its respective obligations under the Transaction Documents to which
it is a party has been duly authorized by all necessary corporate or entity
action, as applicable, on the part of each of such Covered Entities.

(b) Each of the Transaction Documents (other than the Exchange Notes) has been
duly authorized, executed and delivered by each of the Covered Entities that is
a party to such Transaction Document.

 

  7. The Partnership Agreement has been duly authorized, executed and delivered
by the General Partner and is a valid and legally binding agreement of the
General Partner, enforceable against the General Partner in accordance with its
terms.

 

  8. None of the offering, issuance and sale by the Issuers of the Notes, the
execution, delivery and performance by any of the Specified Entities of any of
the Transaction Documents to which such Specified Entity is a party or the
performance of the actions required to be taken by any of the Specified Entities
pursuant to any of the Transaction Documents to which such Specified Entity is a
party conflicts or will conflict with or constitute or will constitute a breach
or violation of or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, or results or will result in the
creation or imposition of any lien, charge, claim, encumbrance or other security
interest upon any property or assets of any of the Partnership Entities (other
than those created in connection with the Partnership’s or the Significant
Subsidiaries’ credit facilities constituting SEC Documents) pursuant to, (i) any
Constitutive Document of any of the Covered Entities, (ii) any SEC Document,
(iii) the Included Laws (including Regulations T, U and X of the Board of
Governors of the Federal Reserve System) or (iv) any order, judgment, decree or
injunction of any court or governmental agency or body known to such counsel
directed to any of the Partnership Entities or any of their properties in a
proceeding to which any of them or their property is a party; provided, however,
that no opinion is expressed pursuant to this paragraph with respect to federal
securities laws and other anti-fraud laws.

 

Exhibit A-1-3



--------------------------------------------------------------------------------

 

  9. No permit, consent, approval, authorization, order, registration, filing or
qualification (“consent”) of or with any court or governmental agency or body
under the Included Laws is required in connection with the offering, issuance
and sale by the Issuers of the Notes, the execution, delivery and performance by
any of the Specified Entities of any of the Transaction Documents to which such
Specified Entity is a party or the performance of the actions required to be
taken by any of the Specified Entities pursuant to any of the Transaction
Documents to which such Specified Entity is a party, subject to the assumptions
set forth in such counsel’s opinion, such assumptions to be in form and
substance acceptable to the Initial Purchasers, and other than (i) such consents
required under state securities or “Blue Sky” laws, (ii) such consents that have
been obtained or made, (iii) filings with the Commission or other consents
required in the performance by each of the Specified Entities of its obligations
under the Purchase Agreement and (iv) consents required under Federal and state
securities laws as provided in the Registration Rights Agreement.

 

  10. The statements set forth in the Preliminary Offering Memorandum and the
Final Offering Memorandum under the captions “Description of Notes,”
“Description of Existing Indebtedness” and “Certain United States Federal Income
Tax Considerations,” insofar as they summarize any agreement, statute or
regulation or refer to statements of law or legal conclusions, are accurate and
fair summaries in all material respects. The Notes conform in all material
respects to the descriptions thereof contained in the Preliminary Offering
Memorandum and the Final Offering Memorandum under the caption “Description of
Notes.”

 

  11. None of the Specified Entities is, either before or immediately after
giving effect to the offering and sale of the Notes and the receipt of payment
for the Notes on the date hereof as described in the Preliminary Offering
Memorandum and the Final Offering Memorandum, required to be registered as an
“investment company,” within the meaning of the Investment Company Act.

 

  12. The Indenture conforms in all material respects to the requirements of the
TIA and the rules and regulations of the Commission applicable to an indenture
which is qualified thereunder.

 

  13. The Notes, when authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers in accordance
with the terms of the Purchase Agreement, will be valid and legally binding
obligations of the Issuers, entitled to the benefits of the Indenture and
enforceable against the Issuers in accordance with their respective terms under
the Laws of the State of New York. The Exchange Notes, when duly executed,
authenticated, issued and delivered as provided in the Indenture and the
Registration Rights Agreement, will constitute valid and legally binding
obligations of the Issuers, enforceable against the Issuers in accordance with
their respective terms under the Laws of the State of New York.

 

Exhibit A-1-4



--------------------------------------------------------------------------------

 

  14. The Indenture (including, with respect to the Guarantors, when the Notes
have been duly and validly authenticated in accordance with the terms of the
Indenture and duly and validly paid for by and delivered to the Initial
Purchasers in accordance with the terms of the Purchase Agreement, the guarantee
of the Guarantors provided for in Article [    ] of the Indenture) constitutes
the valid and legally binding obligation of the Guarantors, enforceable against
the Guarantors in accordance with its terms under the Laws of the State of New
York.

 

  15. The Registration Rights Agreement is a valid and binding obligation of
each of the Specified Entities, enforceable against the Specified Entities in
accordance with its terms under the Laws of the State of New York.

 

  16. Assuming without independent investigation, (a) that the Notes are sold to
the Initial Purchasers, and initially resold by the Initial Purchasers, in
accordance with the terms of and in the manner contemplated by, the Purchase
Agreement and the Final Offering Memorandum; (b) the accuracy of the
representations and warranties of the Specified Entities set forth in the
Purchase Agreement and the matters certified in those certain certificates
delivered on the date hereof; (c) the accuracy of the representations and
warranties of the Initial Purchasers set forth in the Purchase Agreement;
(d) the due performance and compliance by the Specified Entities and the Initial
Purchasers of their respective covenants and agreements set forth in the
Purchase Agreement; and (e) the Initial Purchasers’ compliance with the Final
Offering Memorandum and the transfer procedures and restrictions described
therein, it is not necessary to register the Notes under the Securities Act or
to qualify an indenture in respect thereof under the Trust Indenture Act (the
“TIA”) in connection with the issuance and sale of the Notes by the Issuers to
the Initial Purchasers or in connection with the offer, resale and delivery of
the Notes by the Initial Purchasers in the manner contemplated by the Purchase
Agreement and the Final Offering Memorandum, it being expressly understood that
such counsel expresses no opinion in this paragraph (16) or paragraph (9) as to
any subsequent offer or resale of any of the Notes.

Based on our participation in such conferences and conversations, our review of
the documents described above, our understanding of the U.S. federal securities
laws and the experience we have gained in our practice thereunder, we advise you
that:

(a) The Incorporated Documents, at the time that they were filed (other than the
financial statements and other financial and accounting information included in
the Incorporated Documents, as to which we express no opinion), appear on their
face to comply as to form in all material respects with the requirements of the
Exchange Act except that we express no view as to the antifraud provisions of
the Exchange Act.

 

Exhibit A-1-5



--------------------------------------------------------------------------------

 

(b) No information has come to our attention that causes us to believe that
(i) the Pricing Disclosure Package, as of 3:45 P.M. (New York time) on
November 12, 2010 (which you have informed us is a time prior to the time of the
first sale of the Notes by any Initial Purchaser), contained or (ii) the Final
Offering Memorandum, as of its date and as of the date hereof, contained or
contains any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading, except that in the
case of each of clauses (i)–(ii) above, we do not express any view as to the
financial statements and other financial and accounting information contained or
incorporated by reference therein.

 

Exhibit A-1-6



--------------------------------------------------------------------------------

 

EXHIBIT A-2

Opinion of local counsel for certain Guarantors to be delivered pursuant to
Section 5 of the Purchase Agreement.

(i) Red River Terminals, L.L.C. is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Louisiana.
TDC, L.L.C. is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Louisiana.

(ii) Each of Red River Terminals, L.L.C. and TDC, L.L.C. has the power and
authority to own its respective properties and conduct its business in each case
in all material respects, as described in the Preliminary Offering Memorandum,
the Pricing Supplement, any Issuer Additional Written Communication, or the
Final Offering Memorandum (or any amendment or supplement thereto).

(iii) The execution of the Purchase Agreement by the Partnership, and the
consummation of the transactions by the Partnership contemplated by the Purchase
Agreement does not constitute a breach of, or default under, the respective
articles of organization of Red River Terminals, L.L.C. and TDC, L.L.C. or the
Operating Agreement of TDC, L.L.C. and the Amended and Restated Operating
Agreement of Red River Terminals, L.L.C., as subsidiaries of the Partnership.

(iv) The membership interests of Red River Terminals, L.L.C. and TDC, L.L.C. are
validly authorized, issued, fully paid, non-assessable equity interests.

(v) The execution of the Purchase Agreement by the Partnership, and the
consummation of the transactions by the Partnership contemplated by the Purchase
Agreement do not create any security interest in, or lien, claim, charge or
encumbrance upon, any property or assets, pursuant to the respective articles of
organization of Red River Terminals, L.L.C. and TDC, L.L.C., the Amended and
Restated Operating Agreement of Red River Terminals, L.L.C., or the laws of the
State of Louisiana.

(vi) The execution of the Purchase Agreement by the Partnership, and the
consummation of the transactions by the Partnership contemplated by the Purchase
Agreement, as applicable to Red River Terminals, L.L.C. and TDC, L.L.C., does
not constitute a breach of, or default under, any State of Louisiana statute,
rule, or regulation of general applicability which, in our experience, is
normally applicable to transactions of the type contemplated by the Purchase
Agreement.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

 

EXHIBIT A-3

Opinion of general counsel for the Partnership to be delivered pursuant to
Section 5 of the Purchase Agreement.

(i) To my knowledge, there are no legal or governmental proceedings pending or
threatened to which any of the Issuers or their subsidiaries is a party or to
which any of their respective properties is subject that are required to be
described in the Preliminary Offering Memorandum, the Pricing Supplement, any
Issuer Additional Written Communication, or the Final Offering Memorandum (or
any amendment or supplement thereto) but are not so described as required.

 

Exhibit A-3-1



--------------------------------------------------------------------------------

 

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

 

Exhibit A-3-1